                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 BRIAN BLACKWELL,                                   CV-18-00013-GF-BMM-JTJ

              Plaintiff,

       vs.                                                  ORDER

 CASCADE COUNTY, SHERIFF BOB
 EDWARDS, CASCADE COUNTY
 CORRECTIONAL FACILITY, and
 COMMANDER O’FALLEN,

              Defendants.

      Plaintiff Brian Blackwell, a prisoner proceeding without counsel, sent a

letter to the Clerk of Court dated October 21, 2018 stating that he does not want to

pursue this case any further and asking to dismiss the case. (Doc. 18.) The letter

has been construed as a motion for voluntary dismissal brought pursuant to Rule

41(a)(2) of the Federal Rules of Civil Procedure.

      As this matter has been served upon Defendants and Defendants have filed

an Answer (Doc. 14), this case may only be dismissed by court order, on terms that

the court considers proper. Fed. R. Civ. P. 41(a). Defendants do not oppose Mr.

Blackwell’s motion (Doc. 19), therefore, the motion to dismiss will be granted.




                                         1
      Based upon the foregoing, the Court issues the following:

                                     ORDER

      1. Mr. Blackwell’s October 21, 2018 letter to the Clerk of Court (Doc. 18)

as construed as a motion for voluntary dismissal is GRANTED and this matter is

DISMISSED.

      2. The Clerk of Court is directed to terminate all pending motions and enter

judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

      3. The Clerk of Court is directed to have the docket reflect that the Court

certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate Procedure

that any appeal of this decision would not be taken in good faith.

      DATED this 14th day of November, 2018.




                                         2
